                Case 1:19-cr-00020-NONE-SKO Document 40 Filed 09/18/20 Page 1 of 1
                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 1:19-CR-00020 NONE

PABLO G. RIVERA

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Pablo G. Rivera
 Detained at           Fresno County Jail
 Detainee is:          a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                 charging detainee with: 18 U.S.C. § 111(a)(1)
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☒ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

             Appearance is necessary on November 13, 2020 at 8:30 a.m. in the Eastern District of California.

                       Signature:                                /s/ Justin J. Gilio
                       Printed Name & Phone No:                  Justin J. Gilio (559/497-4000)
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee on November 13, 2020, at 8:30 a.m., and any further
proceedings to be had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named
custodian.
 Dated:        September 18, 2020
                                                             Honorable Sheila K. Oberto
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s):                                                                                  ☒Male      ☐Female
 Booking or CDC #:      1911452                                                           DOB:       06/27/1984
 Facility Address:      1225 M Street, Fresno, CA                                         Race:
 Facility Phone:        559/600-8600                                                      FBI#:
 Currently

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
